Hudgins, J.,
delivered the opinion of the court.
Defendants in error moved to dismiss the case on the ground that the order making the award, of which plaintiff in error complains, was made by only one member of the Industrial Commission.
*183When this case was formerly before this court (see Gray v. Underwood Brothers, 164 Va. 344 and 679, 180 S. E. 317, 182 S. E. 547), the award then under review was reversed, and the case remanded for further proceedings before the commission, to be had in accord with the mandate and the written opinion of the court. The case was heard on December 31, 1935, before Commissioner Nickels, who in a written opinion set forth his finding of fact, and his interpretation of the law, as stated in the opinion of this court. Plaintiff in error made no application to the full commission for a review, but filed his petition in this court for writ of error from that order. Section 61 of the Workmen’s Compensation Law (Acts. 1918, chapter 400, section 61, as amended by Acts 1928, chapter 227) provides:' “No appeal shall be taken from the decision of one commissioner until a review of the case has been had before the full commission.”
The motion to dismiss will have to be sustained.

Dismissed.